People v Taylor (2022 NY Slip Op 07082)





People v Taylor


2022 NY Slip Op 07082


Decided on December 14, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
REINALDO E. RIVERA
JOSEPH J. MALTESE
LARA J. GENOVESI, JJ.


2019-11775
 (Ind. No. 278/11)

[*1]The People of the State of New York, respondent,
vBaydr Taylor, appellant.


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Richmond County (Marina Cora Mundy, J.), imposed September 25, 2019, upon the granting of his motion pursuant to CPL 440.20 to set aside a sentence of the same court (Leonard P. Rienzi, J.) imposed May 3, 2012, upon his convictions of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon his plea of guilty.
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The People's contention that the defendant was not entitled to a plenary resentence was never presented to the Supreme Court and, thus, is unpreserved for appellate review (see generally People v Roman, 84 AD3d 1120).
BRATHWAITE NELSON, J.P., RIVERA, MALTESE and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court